DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 8-11, 13, and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOUMAN (US 2013/0069592) in view of NAMOU (US 2014/0232337) and FAN (US 2016/0272076), and further in view of KAWAI (US 9,168,841; cited on PTO-892 with mail date 9/3/2021).
 	Regarding claim 1, BOUMAN discloses a charging device for electric vehicles (abstract), comprising: 
 	a plurality of charging connections (2, 3, 4, 5, Fig. 2; ‘Charge port’, Fig. 9), of which each charging connection is configured for exchanging power with at least one electric vehicle (¶ 0056, 0073); 
 	a plurality of current converters (6, 7, Fig. 2; ‘Power converter’, Fig. 9), of which each current converter is configured for converting power from a power source (¶ 0023: grid; ‘AC/DC’, Fig. 1b) to a suitable format for charging the electric vehicle with direct current (¶ 0039, 0053); 
 	a switchable connection matrix that is configured for connecting at least two current converters (power converters of Figure 9) to at least one charging connection (charge port of Figure 9) or for simultaneously connecting at least one current converter to at least one charging connection and at least one other current converter to one other charging connection such that the one charging connection is not connected to the other charging connection and/or wherein connecting the at least one current converter to the at least one charging connection may be controlled by the connection matrix using decision rules (¶ 0026, 0071-0074), in each case by means of at least one switch for providing a maximum rated current IN at the charging connection (¶ 0042, 0064-0065); 
 	a plurality of switches (e.g., switches connected directly to power converters as shown in Fig. 9), wherein in addition to the connection matrix, at least one of the switches is arranged between each current converter and each charging connection in the relevant direct current path (as shown in Fig. 9); and, 
 	having a current converter housing that is arranged physically distant from the charging connections and within which all the current converters, the connection matrix, and all the switches are arranged (¶ 0024: power converters and connection matrix are at a remote location, e.g., a separate room or building; ¶ 0030-0035; ¶ 0036: the room may be, for example, at least 2 meters from at least one of the posts, which corresponds to the charging connection; ¶ 0041, 0056, 0067).
 	BOUMAN fails to disclose the at least one switch of the switchable connection matrix is at least one semiconductor-based circuit breaker.
 	NAMOU discloses the at least one switch of the switchable connection matrix is at least one semiconductor-based circuit breaker (¶ 0025).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the switch of BOUMAN by utilizing a semiconductor-based circuit breaker in order to utilize the known characteristics of semiconductor-based circuit breakers.
 	BOUMAN fails to disclose the switches are high voltage contactor switches, and each high voltage contactor switch is configured for switching a maximum current IMAX>3* IN.
 	FAN discloses the switches are high voltage contactor switches (¶ 0003). FAN also discloses the maximum current of the contactor switches is a result effective variable (¶ 0031-0034, 0043-0047). The instant specification does not provide criticality for the contactors having a maximum current IMAX>3* IN (see ¶ 0013 of original specification), and therefore this limitation constitutes an obvious modification (see MPEP 2144.05 II). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the high voltage contactor switches for the generic switches of BOUMAN since a skilled artisan would have to choose a specific switch in order to practice the disclosed circuitry of BOUMAN.
 	BOUMAN as modified by NAMOU and FAN fails to disclose all high voltage contactor switches are arranged at a distance of at least 5 meters from the charging connections. 
 	However, BOUMAN discloses all high voltage contactor switches are arranged at a distance of at least 2 meters from the charging connections (¶ 0024: power converters and connection matrix are at a remote location, e.g., a separate room or building; ¶ 0030-0035; ¶ 0036: the room may be, for example, at least 2 meters from at least one of the posts, which corresponds to the charging connection; ¶ 0041, 0056, 0067). Providing the distance of at least 5 meters would therefore be an obvious modification (see MPEP 2144.05 I). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the high voltage contactor switches arranged at a distance of at least 5 meters from the charging connections in order to provide increased protection to the user by placing the high voltage switches further away from the charging connections and/or in order to provide sufficient accommodation for the components of the charging device at the charging location.
 	BOUMAN fails to disclose a monitoring device, wherein the monitoring device is configured to detect a conversion error on the current converters and to turn off the current converter causing the conversion error following detection of the conversion error, and to connect a different current converter to the charging connection following detection of the conversion error, so that the electric vehicle continues to be charged without interruption.
 	KAWAI discloses a monitoring device, wherein the monitoring device is configured to detect a conversion error on the current converters and to turn off the current converter causing the conversion error following detection of the conversion error, and to connect a different current converter to the charging connection following detection of the conversion error, so that the electric vehicle continues to be charged without interruption (col 12, ll. 18-30; col 13, ll. 27-29).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include connecting a different converter as a result of a conversion error in order to ensure a normal charge is conducted (KAWAI, col 12, ll. 18-30; col 13, ll. 27-29).
	Regarding claim 2, BOUMAN discloses one of the high voltage contactor switches is arranged between the connection matrix and each charging connection, between each current converter and the connection matrix, and/or within the connection matrix between at least one current converter and each charging connection (e.g., the switches connected directly to power converters as shown in Fig. 9 can be considered as between the converter and the connection matrix, or as within the connection matrix). 
 	Regarding claim 3, BOUMAN discloses a connection matrix housing, wherein the connection matrix is arranged within the connection matrix housing (¶ 0024, 0041) and one of the high voltage contactor switches is arranged between each charging connection and at least one current converter (e.g., the switches connected directly to power converters as shown in Fig. 9 are arranged between the charging connection labeled ‘Charge port’ and the converter labeled ‘Power converter’). 
	Regarding claim 6, BOUMAN as modified by NAMOU, FAN, and KAWAI teaches the charging device as applied to claim 1 but fails to disclose a plurality of connecting cables having a length of at least 5 meters, wherein a connecting cable is provided between each charging connection and the connection matrix. However, BOUMAN discloses a plurality of connecting cables (¶ 0048, 0068; a cable is shown connecting the charge ports to the rest of the charging device as shown in Figures 2 and 9) having a length of at least 2 meters (¶ 0030-0036, 0041, 0056, 0067), wherein a connecting cable is provided between each charging connection and the connection matrix (¶ 0048, 0068; a cable is shown connecting the charge ports to the rest of the charging device as shown in Figures 2 and 9). Providing the distance of at least 5 meters would therefore be an obvious modification (see MPEP 2144.05 I). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the plurality of connecting cables having a length of at least 5 meters in order to provide increased protection to the user by placing the high voltage switches further away from the charging connections and/or in order to provide sufficient accommodation for the components of the charging device at the charging location.
	Regarding claim 8, BOUMAN as modified by NAMOU, FAN, and KAWAI teaches the charging device for electric vehicles as applied to claim 1 but fails to disclose the connection matrix has a plurality of semiconductor-based-circuit breakers for connecting the at least one current converter to the at least one charging connection. However, BOUMAN discloses the connection matrix has a plurality of switches (¶ 0071-0074), and providing the switches as semiconductor based circuit breakers would not provide new or unexpected results and would be an obvious modification. For example, NAMOU discloses the use of semiconductor-based-circuit breakers for controlling an output to a charging connection as described above. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the charging device of BOUMAN by utilizing semiconductor-based-circuit breakers instead of switches in order to utilize the known characteristics of semiconductor-based-circuit breakers.
	Regarding claim 9, BOUMAN discloses the charging connection has a man-machine interface, a temperature control device configured for cooling and/or heating the charging connection, an input unit (Central Control), and/or an interface for monitoring the charging process (Charge Protocol Interface, CPI) (¶ 0028, 0050, 0064, 0069). 
	Regarding claim 10, BOUMAN discloses the charging connection configured to detect a charging error during exchange of power with the electric vehicle and to report the charging error to the monitoring device (¶ 0071). 
 	Regarding claim 11, BOUMAN discloses at least one of the current converter, the connection matrix, and/or the monitoring device is configured to interrupt the exchange of power with the electric vehicle following detection of the charging error (¶ 0071). 
	Regarding claim 13, BOUMAN discloses a connection matrix housing, wherein the connection matrix is arranged within the connection matrix housing (¶ 0024, 0041) and one of the high voltage contactor switches is arranged between each charging connection and at least one current converter (e.g., the switches connected directly to power converters as shown in Fig. 9 are arranged between the charging connection labeled ‘Charge port’ and the converter labeled ‘Power converter’). 
	Regarding claim 15, BOUMAN as modified by NAMOU, FAN, and KAWAI teaches all high voltage contactor switches are arranged at a distance of at least 10 meters from the charging connections (see rejection of claim 1; providing a distance of at least 10 meters between the contactor switches and the charging connections would be an obvious modification). 
 	Regarding claim 16, BOUMAN as modified by NAMOU, FAN, and KAWAI teaches all high voltage contactor switches are arranged at a distance of at least 5 meters from the charging connections (see rejection of claim 1; providing a distance of at least 5 meters between the contactor switches and the charging connections would be an obvious modification).  
 	Regarding claim 17, BOUMAN as modified by NAMOU, FAN, and KAWAI teaches a plurality of connecting cables having a length of at least 10 meters, wherein a connecting cable is provided between each charging connection and the connection matrix (see rejection of claim 6; providing a distance of at least 10 meters between the connection matrix and the charging connections would be an obvious modification).
 	Regarding claim 18, BOUMAN as modified by NAMOU, FAN, and KAWAI teaches a plurality of connecting cables having a length of at least 5 meters, wherein a connecting cable is provided between each charging connection and the connection matrix (see rejection of claim 6; providing a distance of at least 5 meters between the connection matrix and the charging connections would be an obvious modification).
	Regarding claim 19, BOUMAN as modified by NAMOU, FAN, and KAWAI teaches the charging device as applied to claim 8.  
	Regarding claim 20, BOUMAN discloses the charging connection has a man-machine interface, a temperature control device configured for cooling and/or heating the charging connection, an input unit (Central Control), and/or an interface for monitoring the charging process (Charge Protocol Interface, CPI) (¶ 0028, 0050, 0064, 0069). 
	Regarding claim 21, BOUMAN discloses the monitoring device is configured to detect a conversion error on the current converters and to turn off the current converter causing the conversion error following detection of the conversion error (¶ 0071).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        July 30, 2022

/EDWARD TSO/Primary Examiner, Art Unit 2859